FILED
                            NOT FOR PUBLICATION                             FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                     No. 10-10590

               Plaintiff - Appellee,          D.C. No. 4:10-cr-00716-DCB-BPV-1

  v.
                                              MEMORANDUM *
ROBERTO HERNANDEZ-
MONDRAGON, aka Roberto
Mondragon-Hernandez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                                                         **
                           Submitted February 21, 2012

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Roberto Hernandez-Mondragon appeals from his guilty-plea conviction and

57-month sentence for being an illegal alien found in the United States after having

been previously removed, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Hernandez-Mondragon’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided the appellant with the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                   10-10590